Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 3/17/22. Claims 1-10 are pending with claims 1, 7 and 9 in independent form.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments have overcome the previous 112 rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method of registering data from an individual's identity document, the method being characterized in that it comprises implementing by a server data processing means5, the following steps: Receipt of a photograph of said individual visible on said identity document, an optical reading data element of the identity document, and at least one personal data element of said individual; Extraction by analysis of said photograph of a reference information representative of 10the appearance of said photograph; Generation of a random string, calculation of an encoded data element by applying an encoding procedure to said reference information representative of the appearance of said photograph and said random string; Storage on the server data storage means of:  15Said encoded data element;  A cryptographic imprint of a first concatenation of the optical reading data element of the identity document and the random string; An encryption with a cryptographic imprint of a second concatenation of the optical reading data element of the identity document and the random string, different from the 20first concatenation, of at least one personal data element of said individual. With respect to claim 7 and all its dependencies, A method for authenticating an identity document, characterized in that it comprises the implementation of the following steps: Receipt by a server data processing means of an acquired image of said identity 5document, the image representing at least a photograph of an individual and an optical reading data element visible on said identity document; Extraction, by analysis of said acquired image by the server data processing means, of: candidate information representative of the appearance of said photograph as represented in the acquired image;  10 said optical reading data element as represented in the acquired image; Calculation of a decoded data element corresponding to a random string by applying a decoding procedure to said candidate information representative of the appearance of said photograph and to an encoded data element stored on the server data storage means; Verification that a cryptographic imprint of a first concatenation of the extracted optical 15reading data element and the decoded data element matches the cryptographic imprint of the first concatenation of the optical reading data element of the identity document and the random string stored on the server data storage means; Decrypting at least one personal data element of said encrypted individual stored on the server data storage means, by means of the cryptographic imprint of a second 20concatenation of the extracted optical reading data element and the decoded data element. With respect to claim 9 and all its dependencies, An authentication server, characterized in that it comprises a data storage means and a data processing means configured to: Receive a photograph of an individual visible on an identity document, an optical 30reading data element of the identity document, and at least one personal data element of said individual; Extract by analysis from said photograph reference information representative of the appearance of said photograph; Generate a random string, and calculate an encoded data element by applying an 35encoding procedure to said reference information representative of the appearance of said photograph and said random string; - Store on the data storage means:  Said encoded data element;  17M18072 US A cryptographic imprint of a first concatenation of the optical reading data element of the identity document and the random string;  An encryption with a cryptographic imprint of a second concatenation of the optical reading data element of the identity document and the random string, different from the 5first concatenation, of at least one personal data element of said individual. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH